Exhibit 10.9

 

 



SECOND AMENDMENT TO LEASE

 

 

THIS SECOND AMENDMENT TO LEASE, dated as of the 29th day of September 2016, is
entered into by and between RREEF AMERICA REIT II CORP. MMMM7 WASHINGTON, a
Maryland corporation (“Landlord”), and CLEARSIGN COMBUSTION CORPORATION, a
Washington corporation (“Tenant”).

 

RECITALS

 

A.     Landlord and Tenant entered into that certain Lease dated August 19,
2011, as amended by that certain Commencement Date Memorandum dated November 1,
2011, and by that certain First Amendment to Lease dated December 17, 2013
(collectively, the “Lease”).

 

B.      The Lease pertains to approximately 9,200 square feet of space located
in Building 1 of Gateway Corporate Center, having an address of 12870 Interurban
Avenue South, Seattle, King County, Washington (the “Existing Premises”), as
more fully described in the Lease.

 

C.      Landlord and Tenant desire to extend the Term of the Lease, change the
Rent Schedule, and otherwise amend the Lease as more fully set forth below.

 

AMENDMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

 

1.Definitions. Unless otherwise specifically set forth herein, all capitalized
terms used shall have the meanings attributed to them in the Lease.

 

2.Address for Rent Payment. The Address for Rent Payment, as set forth on the
Reference Pages of the Lease, is hereby amended to the following:

 

RREEF America REIT II Corp. MMMM7 Washington

pcl18001 - Gateway Corp Ctr - Bldg 1

PO Box 209273

Austin, Texas 78720-9273

 

3.Term. The Term of this Lease is hereby extended for a period of three (3)
years and one (1) month, commencing on March 1, 2017 and terminating on March
31, 2020.

 

4.Rent Schedule. The Rent Schedule for the period from March 1, 2017 through
March 31, 2020 shall be as follows:

 

Period

Rentable Square

Footage

Annual Rent

Per Square Foot

Annual Rent

Monthly Installment

of Rent

from through 3/1/2017 3/31/2020 9,200 $16.00 $147,216.00 $12,268.00

 



-1-

 

 

5.Landlord’s Work. Landlord, at its sole cost and expense, shall replace the
HVAC unit numbers 11, 12, 13 and 15 serving the Premises, at a time that is
mutually agreeable to Landlord and Tenant, prior to September 2017.

 

6.Effect of Amendment; Incorporation. Except as expressly modified herein, all
terms and conditions of the Lease remain in full force and effect and are hereby
ratified and confirmed.

 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Second Amendment to
Lease as of the day and year first written above.

 



LANDLORD:   TENANT:       RREEF AMERICA REIT II CORP. MMMM7   CLEARSIGN
COMBUSTION WASHINGTON, a Maryland corporation   CORPORATION, a Washington
corporation                 By:     By:        Cathleen Meyer, Vice President  
Its:                Date:     Date:                



 



 

 

CORPORATE ACKNOWLEDGMENT

 



STATE OF WASHINGTON ) ) ss. COUNTY OF KING )



 



On this ____ day of ________, 2016, before me, the undersigned, a Notary Public
in and for the State of Washington, personally appeared CATHLEEN MEYER, to me
known or shown through satisfactory evidence to be the Vice President of RREEF
AMERICA REIT II CORP. MMMM7 WASHINGTON, a Maryland corporation, and acknowledged
to me that she executed the same on behalf of said corporation freely and
voluntarily for the uses and purposes therein mentioned.

 

Witness my hand and official seal the day and year in this certificate first
above written.

 



  [SEAL]       (Signature)      

 



      (Please print name legibly)               NOTARY PUBLIC in and for the
State of Washington       Residing at  ______________________________       My
commission expires _____________________  



  

-2-

 



 

CORPORATE ACKNOWLEDGMENT

 



STATE OF WASHINGTON ) ) ss. COUNTY OF KING )

 



On this ____ day of _______ , 2016, before me, the undersigned, a Notary Public
in and for the State of Washington, personally appeared _________________, to me
known or shown through satisfactory evidence to be the _______________ of
CLEARSIGN COMBUSTION CORPORATION, a Washington corporation, and acknowledged to
me that ________ executed the foregoing instrument on behalf of said corporation
freely and voluntarily for the uses and purposes therein mentioned.

 

Witness my hand and official seal the day and year in this certificate first
above written.

 

 



  [SEAL]       (Signature)      

 



      (Please print name legibly)               NOTARY PUBLIC in and for the
State of Washington       Residing at  ______________________________       My
commission expires _____________________  



 



-3-

